Case 1:18-cv-11970-ECR-AMD Document 259 Filed 02/05/21 Page 1 of 2 PageID: 4715



 DATE OF NOTICE: February 5, 2021



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

 THE HOMESOURCE, CORP.              :
                                    :
       v.                           :     CIVIL ACTION NO. 18-11970
                                    :
 RETAILER WEB SERVICES, LLC,        :
 et al.                             :


                      NOTICE OF DISCOVERY CONFERENCE


 TO RESPONDING PARTY:

       1.   A motion to compel has been filed by by Defendant, Retail

 Web Services, LLC (ECF No.:254).

             2.    The Court has scheduled a telephone conference to

 discuss this matter on February 9, 2021 at 3:00 p.m.        See generally,

 Fed. R. Civ. P. 26(f).    Counsel shall call-in as follows:       571-353-

 2300 – Code: 728193472#.

       3.    You may file a response to the motion at least two business

 days prior to the date of the conference.

       4.    If you produce the requested discovery in full and without

 objections prior to the date of the conference, upon notice to the

 Court, the conference will be canceled, and the Motion will be denied

 as moot. Otherwise, you should file an answer to the motion to compel

 along with any objections to the requested discovery at least two

 business days before the date of the conference.
Case 1:18-cv-11970-ECR-AMD Document 259 Filed 02/05/21 Page 2 of 2 PageID: 4716



       5.    If the motion is granted, in full or in part, sanctions

 may be imposed upon you, including costs and counsel fees.          Fed. R.

 Civ. P. 37.

       6.    This Notice shall serve as notice to all parties.




   ATTEST:

   /S/ Nicole D. Spicer, __________
   Civil Court Room Deputy to the
   Honorable Eduardo C. Robreno




 CC:   ALL COUNSEL




                                       2
